Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 20) in the reply filed on 5/13/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13, 15 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tee (US 20160049217).
Regarding claim 1, Tee discloses a bidirectional self-healing neural interface comprising: 

a neural electrode (electrode as mentioned in the abstract) disposed on the first elastic substrate and comprising a conductive polymer composite (the polymer having conductive material such as 242); and 
a second elastic substrate (substrate containing the cross-link matrix 228, Figure 2C) disposed on the neural electrode, wherein the conductive polymer composite comprises: 
a matrix (self-healing cross-linked matrix, Figure 2A-D) formed of a self-healing polymer material; and 
a plurality of electrical conductor clusters (210, 242) distributed in the matrix, wherein each of the electrical conductor clusters comprises: 
particles of a first electrical conductor (particles 210, 242); and 
a plurality of particles of a second electrical conductor (nickel particle may have different sizes, Figure 25a) formed of the same material as that of the first electrical conductor, distributed around each of the particles of the first electrical conductor (the conductive particle distributed around each other, Figure 25a), and having smaller sizes than sizes of the particles of the first electrical conductor (some particles having smaller sizes than other).

Regarding claim 2, Tee discloses the claimed invention as set forth in claim 1.  Tee further discloses the elastic substrates comprise a self-healing polymer material (self-healing polymer, see abstract).
claim 13, Tee discloses the claimed invention as set forth in claim 1.  Tee further discloses the self-healing polymer material comprises an elastomer material including one of polydimethylsiloxane (PDMS, paragraph 50).

Regarding claim 15, Tee discloses the claimed invention as set forth in claim 1.  Tee further discloses the first electrical conductor is a metal material (paragraph 75).

Regarding claim 16, Tee discloses the claimed invention as set forth in claim 1.  Tee further discloses the metal material comprises at least one of Ag, Au, Cu, Al, W, Mo, Ti, Cr, Ni, and Pt (paragraph 75).

Regarding claim 17, Tee discloses the claimed invention as set forth in claim 1.  Tee further suggests the neural electrode has a strain of 3500% or less (paragraph 24).

Regarding claim 18, Tee discloses the claimed invention as set forth in claim 1.  Tee further discloses the first electrical conductor has at least one of a plate-like shape, a spherical shape, a polyhedral shape, a fibrous shape, and an irregular shape (see the shapes in Figure 25a and 25b).

Regarding claim 19, Tee discloses the claimed invention as set forth in claim 1.  Tee further discloses the first electrical conductor has a size of 500 nm to 2 μm (see the sizes of the conductive additives in paragraph 79).

claim 20, Tee discloses the claimed invention as set forth in claim 1.  Tee further suggests the second electrical conductor has a size of 50 nm or less (the size of the conductive additive may be as small as 50 nm, paragraph 79).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 8 - 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tee (US 20160049217).
Regarding claim 3, Tee discloses the claimed invention as set forth in claim 1.
Tee does not explicitly disclose the elastic substrates and the neural electrode are connected by self-bonding and disposed near a nerve.
Tee suggests the material is used as soft biomaterial (paragraph 4) such as electric skin.
It would have been obvious to one having skill in the art at the effective filing date of the invention to use this material near a nerve such as an electric skin, in order to bring electronic functionality to certain part of the body.

Regarding claim 8, Tee discloses the claimed invention as set forth in claim 1.
Tee does not explicitly disclose an electrical conductivity of the neural electrode increases when a deformed state by an external force is maintained for a certain period of time.

It would have been obvious to one having skill in the art at the effective filing date of the invention that the conductivity would increase when the substrate is compressed because the conductive particles with condense into a more solid conductor.

Regarding claim 9, Tee discloses the claimed invention as set forth in claim 1.
Tee does not explicitly disclose a rearrangement process to connect the electrical conductor clusters, which have been spaced apart from each other because of deformation caused by an external force, is performed in the neural electrode.
Tee suggests the substrate is elastic (as discussed in claim 1) containing conductive particles.
It would have been obvious to one having skill in the art at the effective filing date of the invention the substrate may be compressed by external force when it is used as biomaterial on the body.  The compression is obviously will rearrange the internal structures of the substrate.

Regarding claim 10, Tee discloses the claimed invention as set forth in claim 1.
Tee does not explicitly disclose the neural electrode is rearranged such that the electrical conductor clusters spaced apart from each other because of deformation caused by an external force are connected to each other when the deformation is maintained for a certain period of time.

It would have been obvious to one having skill in the art at the effective filing date of the invention the substrate may be compressed by external force when it is used as biomaterial on the body.  The compression is obviously will rearrange the internal structures of the substrate.

Regarding claim 11, Tee discloses the claimed invention as set forth in claim 1.
Tee does not explicitly disclose stress is relaxed when deformation caused by an external force is maintained for a certain period of time.
Tee suggests the substrate is elastic (as discussed in claim 1) containing conductive particles.
It would have been obvious to one having skill in the art at the effective filing date of the invention the substrate may be compressed by external force when it is used as biomaterial on the body.  The compression is obviously will rearrange the internal structures of the substrate.

Allowable Subject Matter
Claims 4 – 7, 12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance

Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the conductive polymer composite is formed as a thin-film form, and a gold (Au) nanomembrane is transfer-printed on one surface of the thin-film. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that a metal pad disposed on the first elastic substrate, wherein the first elastic substrate is bonded to the neural electrode via holes formed in the metal pad. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that a substrate support layer is formed on one surface of the first elastic substrate, and the substrate support layer has a plurality of separated regions arranged at predetermined intervals. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that a source for generating the second electrical conductor is the first electrical conductor. None of the reference art of record discloses or renders obvious such a combination.
claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 13, a combination of limitations that the self-healing polymer material comprises PDMS-4,4′-methylenebis(phenyl urea)(MPU)0.4-isophorone bisurea units (IU)0.6. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289.  The examiner can normally be reached on M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BINH B TRAN/Primary Examiner, Art Unit 2848